Citation Nr: 1817788	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1960 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran has arthritis and degenerative disc disease (DDD) of the cervical spine; the evidence as to whether they were incurred in service is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for arthritis and DDD of the cervical spine have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for a neck disability.  He maintains that he injured his neck in service and has had problems with it ever since.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including arthritis-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

In the present case, there is no dispute that the Veteran has a current disability of the neck.  The reports of May 2014 and April 2016 VA examinations clearly reflect, among other things, that he has arthritis and DDD of the cervical spine.

Nor is there any dispute that the Veteran injured his neck during service.  His service treatment records (STRs) clearly reflect that he was diagnosed with cervical strain during service in May 1963, after being struck in the anterior chest by a falling rack (i.e., upper bunk).

As to the nexus, or link, between the Veteran's currently shown disability and service, the Board notes that he was afforded a VA examination in May 2014.  After examining the Veteran and reviewing the claims file, the examiner opined that it was unlikely that the Veteran's cervical spine disability was incurred in or caused by the claimed in-service injury or event.  The examiner noted the Veteran's report that his neck issue arose after an incident in service, but also noted that the Veteran symptoms had resolved after a subsequent cervical fusion.  The examiner stated, "It is not possible to directly correlate his injury to his neck to his dege[nerative] arthritis of the spine and his current cervical condition.  [H]is injury may have exacerbated his [symptoms] but his arthritis is likely multifactorial."

In April 2016, the AOJ sought clarification with respect to what the May 2014 examiner may have meant when he opined that the Veteran's injury in service "may have exacerbated his [symptoms] but his arthritis is likely multifactorial."  Upon review of the claims file and the May 2014 VA examination report, a second VA examiner opined that it was at least as likely as not that the Veteran's current cervical spine disability (described as DDD/arthritis) was a progression of the cervical strain incurred in service.  The examiner noted that the Veteran's "cspine condition began with [a] diagnosis of cervical strain but [the] condition then continued and progressed over time and imaging eventually showed cspine DDD."  She concluded, "His cspine DDD/arthritis is a progression of [the] condition that was originally diagnosed as [a] cervical strain."  

In June 2016, the AOJ sought an opinion from a third VA examiner.  That examiner concluded that there was no medical evidence that the Veteran's neck condition was due to his service or an injury in service.  The examiner stated, in part:

The veteran was noted to have a normal neck exam on exams dated 4/26/63 and 3/12/64.  He was noted to have had X-rays taken of his neck on 5/16/63 which were reported as normal.  No residuals were noted for the neck strain in service.  This injury would not be anticipated to cause the early onset of arthritis or other future neck problem.  The most likely etiology of the veteran's current neck condition is the normal aging process . . . .

As to the statement made by the May 2014 VA examiner that the Veteran's "injury may have exacerbated his symptoms, but his arthritis is likely multifactorial," the examiner noted that he was "unable to comment as only the original examiner would know what he meant by that statement."  

The Board finds that the evidence supports the Veteran's claim.  The positive nexus opinion from the April 2016 VA examiner is at least as probative as the negative opinions provided by the May 2014 and the June 2016 VA examiners.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.  Service connection for a neck disability is granted.


ORDER

Service connection for arthritis and DDD of the cervical spine is granted.  


REMAND

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83.  

The Veteran asserts that his right wrist condition was incurred in service and has continued since.  He has a current diagnosis of osteoarthritis of the right wrist.  In support of his claim, he has provided a lay statement from his brother, who served with him aboard the USS Thetis Bay (LPH-6).  His brother stated that when the Veteran was coming out of a gun shack, a large swell came up and tossed the Veteran onto the gun tub deck and that, among other things, he injured his right wrist.  A service department report of record, dated in August 1960, appears to confirm that the two served together.

In January 2016, the Veteran provided a Wrist Conditions DBQ from his private physician, Dr. K. G.  Dr. K. G. indicated that the Veteran fractured his right wrist in three places in 1963 and never had surgery.  He also indicated that osteoarthritis of the right wrist was diagnosed in 1963.  Subsequently, in December 2017, Dr. K. G. provided a positive nexus opinion stating, "[a]fter reviewing [the Veteran's] service time medical records, [his] right wrist condition [is] most likely service-related."  

Dr. K. G.'s medical opinion is based on facts not in evidence (e.g., that osteoarthritis of the right wrist was diagnosed in 1963).  As such, the opinion is inadequate for purposes of adjudicating the Veteran's claim.  However, it is sufficient to trigger VA's duty to provide an examination, per McLendon.  Additional development is required.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private treatment records; specifically, treatment records for the Veteran's right wrist condition.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination of his right wrist.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a disability of the right wrist that had its onset in, or is otherwise attributable to, the Veteran's period of active service.

In providing the requested opinion, the examiner must consider and address the Veteran's and his brother's lay statements to the effect that the Veteran injured his right wrist during service and has had problems with it since.  The examiner must also consider and address the opinion from the Veteran's private physician, Dr. K. G., to the effect that the Veteran's right wrist disability is most likely service related.

A complete rationale for all opinions expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


